t c memo united_states tax_court carl w and barbara h patterson petitioners v commissioner of internal revenue respondent docket no filed date carl w patterson and barbara h patterson pro sese gregory m hahn for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 at the trial of this case petitioners were represented by robert e kovacevich an attorney admitted to practice before this court after trial however mr kovacevich was granted leave to withdraw as counsel and petitioners filed their brief on a pro_se basis unless otherwise indicated all section references are to continued respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure the issue for decision is whether a certain loss which respondent concedes is deductible was incurred in as petitioners contend the amount of miscellaneous_itemized_deductions to which petitioners are entitled is a mechanical matter the resolution of which is solely dependent on our disposition of the disputed issue see sec_67 findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in lynnwood washington at the time when their petition was filed with the court carl patterson petitioner has been actively engaged in the commercial real_estate market for approximately years in petitioner began to consider the possibility of acquiring commercial real_estate in houston texas as part of his investigation of such property petitioner learned that skylane apartment projects skylane apartments was for sale by its owner darby suiter mr suiter petitioner requested and received from mr suiter a picture and outline of skylane apartments thereupon petitioner began continued the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure evaluating the investment potential of skylane apartments at the same time petitioner also considered different options for obtaining real_estate financing in texas shortly thereafter petitioner traveled to houston to visit skylane apartments on date petitioner signed an earnest money contract the earnest money contract to purchase skylane apartments for dollar_figure petitioner did not pay any money to mr suiter upon execution of the earnest money contract the earnest money contract provided that the closing for the sale of skylane apartments was to occur on or before date days after the earnest money contract was signed if the closing for the sale did not occur by that time then the earnest money contract provided that the parties would be released from the agreement in addition the earnest money contract was subject_to the purchaser obtaining financing at the time that the earnest money contract was signed petitioner knew that real_estate market conditions in texas were poor and that it would be difficult to obtain financing for the purchase of skylane apartments although petitioner pursued several different financing options petitioner was unsuccessful in obtaining financing by date and the sale of skylane apartments did not close thus the earnest money contract expired on date shortly after its expiration petitioner requested that the earnest money contract be reinstated without changes and the closing date extended mr suiter agreed to extend the deadline for the closing if petitioner signed an addendum to the earnest money contract first addendum on date petitioner signed the first addendum and the deadline for the closing was extended to date pursuant to the first addendum the earnest money contract was not subject_to petitioner's obtaining financing indeed petitioner represented therein that financing had already been obtained the first addendum required petitioner to tender dollar_figure to the stewart title co to be deposited in escrow in the event of default by petitioner the first addendum provided that mr suiter's sole remedy would be the receipt of the dollar_figure deposit the first addendum also contained certain disclaimers the first addendum warned seller is conveying the premises as is where is all warranties of every kind with respect to the premises are hereby disclaimed including but without limiting the warranty of merchantability and habitability buyer acknowledges that information financial and business operation records furnished to buyer by seller regarding seller's business operations are without warranties express or implied all of which is disclaimed the first addendum also stated seller disclaims all representations and warranties of every kind regarding the premises seller's records and or seller's business operations for the premises except those specifically stated in this addendum pursuant to the first addendum petitioner paid dollar_figure to stewart title co petitioner then continued to seek financing for the purchase of skylane apartments by date petitioner was unable to obtain financing for the purchase of skylane apartments and the earnest money contract expired once again at this time petitioner thought that he still could obtain financing for the purchase of skylane apartments petitioner again convinced mr suiter to extend the closing date of the earnest money contract this time from date to date as consideration for extending the closing date petitioner agreed to tender to mr suiter the dollar_figure previously deposited in escrow with stewart title co by letter dated date petitioner authorized stewart title co to disburse dollar_figure to mr suiter as consideration for extending the closing date of the earnest money contract from date to date although petitioner continued to seek financing for the purchase of skylane apartments petitioner was once again unsuccessful the sale of skylane apartments did not close by date once again petitioner requested that mr suiter extend the closing date mr suiter ultimately agreed to extend the closing date for an additional days however mr suiter required petitioner to sign a new addendum to the earnest money contract second addendum and pay a dollar_figure fee in a letter dated date mr suiter through his attorney william boyd mr boyd expressed some reluctance about agreeing to another extension of the closing date mr boyd stated in his letter carl darby would prefer to terminate the contract he is concerned that you will not be able to raise the down payment and thus lose the dollar_figure extension payment you have insisted that you can close by december 19th darby has reluctantly agreed to this extension but will not be inclined to grant further extensions please consider all of this carefully before spending your dollar_figure in the same letter mr boyd indicated that skylane apartments were averaging percent occupancy however mr boyd warned you are required not to rely on this information but to conduct your own independent analysis of these matters petitioner signed the second addendum and paid the dollar_figure extension fee by money order dated date according to the second addendum the sale price of skylane apartments remained at dollar_figure however a cash downpayment in the amount of dollar_figure was required and the remaining portion of the purchase_price was to be financed by mr suiter pursuant to the second addendum the sale of skylane apartments was required to close by date in the event of default by petitioner the seller's only remedy would be termination of the contract or specific performance in addition the second addendum stated buyer has had ample opportunity to inspect the books_and_records of seller and the premises and have experts selected by buyer to inspect the books records and premises seller is conveying the premises as is where is all warranties of every kind with respect to the premises the financial condition of the premises the books_and_records of seller profit and loss statements balance sheets are hereby disclaimed including but without limiting the warranty of merchantability and habitability and fitness for purpose intended buyer acknowledges that the information regarding seller's business which has previously been furnished by seller to buyer does not constitute a representation for any purpose the financial business operation records of the seller are furnished to the buyer for informational purposes only buyer agrees that buyer will have its own independent auditors financial experts tax advisors attorneys accountants to review the business operations and buyer will satisfy buyer's self without reliance upon any information by seller as to whether buyer intends to purchase the properties or not shortly after signing the second addendum petitioner and petitioner barbara h patterson together with their accountant traveled to houston to examine the financial records of skylane apartments upon arriving there petitioners were given access to mr suiter's records regarding skylane apartments including rent receipts and bank_deposits by date petitioner was unable to make the downpayment of dollar_figure and the sale of skylane apartments did not close the earnest money contract expired and no additional extensions were granted on or before date petitioner retained an attorney john trueheart mr trueheart to seek recovery_of the amounts paid to mr suiter in a letter dated date mr trueheart demanded from mr suiter a refund of dollar_figure for the amounts paid ie dollar_figure dollar_figure for the extensions of the earnest money contract in his letter mr trueheart alleged that we have discovered significant discrepancies between income and expenses information you have provided mr patterson and the actual operation and sic of the projects in addition mr trueheart alleged that the square footage attributable to skylane apartments differed substantially from the description of the property in the harris county records mr boyd responded to petitioner's allegations in a letter dated date mr boyd recounted that mr suiter had not been anxious to extend the deadline for the closing of the sale of skylane apartments but that petitioner had been insistent mr boyd observed that petitioner was always optimistic that financing would be obtained mr boyd also observed that both addenda to the earnest money contract contained specific disclaimers concerning the accuracy of the financial data that was made available by mr suiter finally mr boyd stated that mr suiter refused to refund the dollar_figure after mr trueheart's letter dated date there were no further oral or written demands made by petitioner or mr trueheart on mr suiter for the refund of the dollar_figure further petitioner had no communication with mr trueheart after and mr trueheart did not render any services for petitioner after petitioner paid mr trueheart dollar_figure in date for mr trueheart's services petitioner did not pay mr trueheart any further amount petitioner continued to engage in the commercial real_estate market in and petitioner reported income and expense from his commercial real_estate activities for those years on schedules c profit or loss from business on his schedule c for petitioner deducted travel expense in the amount of dollar_figure in mid-1992 approximately years after mr trueheart's letter dated date petitioner flew to texas and met with mr trueheart's associate dan bendinger mr bendinger ostensibly to discuss options for recovering the dollar_figure mr bendinger reported to petitioner that no work had been performed on petitioner's case since and that the prospects of recovering dollar_figure from mr suiter were poor petitioner never filed a lawsuit to recover any amount from mr suiter on his schedule c for petitioner deducted a loss in the amount of dollar_figure for exten s ion consideration fee to darby suiter of houston texas for investment purchase petitioner did not deduct on his schedule c the additional dollar_figure fee paid to mr suiter in petitioners reported zero taxable_income on their income_tax return for and they paid no income_tax for that year in the notice_of_deficiency respondent determined that petitioner's transaction with mr suiter closed in and that the dollar_figure loss was therefore not deductible in in their petition petitioners alleged that they were entitled to deduct a dollar_figure loss in petitioners also alleged that the additional dollar_figure was not included but is alleged as an additional loss in for abandonment and that an additional abandonment_loss in the amount of dollar_figure has also occurred in resulting in a refund and carryback and carryforward loss opinion as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 sec_165 permits a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise only a loss sustained during the taxable_year may be deducted under sec_165 petitioner sec_3 we find that the dollar_figure loss was sufficiently alleged in the petition to give respondent fair notice of the total amount of loss claimed by petitioners in this case for the taxable_year in issue contend that a loss in the amount of dollar_figure was sustained in respondent contends to the contrary we agree with respondent for the following reasons in order to be deductible under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs a loss is not sustained during the taxable_year if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery sec_1_165-1 and income_tax regs in this event the deductibility of a loss is postponed until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1 d i income_tax regs see sec_1_165-1 income_tax regs whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances sec_1_165-1 income_tax regs petitioners bear the burden_of_proof on this question of fact rule a indopco inc v commissioner supra pincite welch v helvering supra pincite we hold that petitioner failed to prove that he had a reasonable prospect of recovering any part of the dollar_figure from mr suiter after at trial petitioner alleged that mr suiter should have known that petitioner would be unable to obtain financing for the purchase of skylane apartments thus petitioner alleged as a basis for the recovery_of the dollar_figure amount that he was misled by mr suiter we are not persuaded by petitioner's allegations regarding being misled by mr suiter first an individual with years of experience in the commercial real_estate market should be familiar with the problems of obtaining real_estate financing moreover petitioner testified at trial that he was aware of the difficulties in obtaining financing specific to the real_estate market in texas at the time that he signed the earnest money contract there is no persuasive evidence in the record that supports petitioner's allegation that he was misled by mr suiter to the contrary the record contains direct evidence that petitioner was motivated by his own sense of optimism to extend the earnest money contract thus when petitioner was unable to meet the original closing date deadline of date it was petitioner who requested an extension also in signing the first addendum petitioner falsely represented that financing had already been obtained when petitioner was unable to close the transaction by date petitioner again requested an extension of the closing date at trial petitioner testified that he was motivated to extend the closing date deadline from date to date because he thought he had some potential financing options subsequently when petitioner was unable to meet the date deadline and after he requested another extension petitioner was cautioned by mr boyd mr boyd advised petitioner that mr suiter was reluctant to extend the earnest money contract because he was unsure that petitioner would be able to finance the purchase mr boyd observed that mr suiter only agreed to extend the closing date because petitioner insisted that he could close by date thus we are not convinced that it was mr suiter who misled petitioner into thinking that financing was obtainable for the purchase of skylane apartments we also find that petitioner had no reasonable prospect of recovering the dollar_figure based on the allegations set forth in mr trueheart's letter dated date in his letter mr trueheart alleged that mr suiter provided petitioner with inaccurate information concerning skylane apartments the record clearly demonstrates that mr suiter specifically disclaimed warranties with respect to his records both addenda to the earnest money contract advised petitioner that he should not rely on the seller's records but should perform his own independent analysis of skylane apartments for example the second addendum stated seller is conveying the premises as is where is all warranties of every kind with respect to the premises the financial condition of the premises the books_and_records of the seller profit and loss statements balance sheets are hereby disclaimed buyer agrees that buyer will have its own independent auditors financial experts tax advisors attorneys accountants to review the business operations and buyer will satisfy buyer's self without reliance upon any information by seller as to whether buyer intends to purchase the properties or not petitioner was also cautioned by mr boyd about relying on mr suiter's records although mr boyd's letter dated date contained information about the occupancy of skylane apartments mr boyd's letter specifically warned petitioner not to rely on the information presented but rather to perform his own independent analysis certainly with his many years of commercial real_estate experience petitioner had reason to heed the disclosures in the addenda and the warnings in mr boyd's letter therefore we cannot find that petitioner reasonably relied on the information provided by mr suiter or that petitioner had a reasonable prospect of recovering the dollar_figure based on a theory that he was provided with inaccurate information finally petitioner alleged at trial that he continued to pursue the recovery_of dollar_figure from mr suiter until to the contrary we find that petitioner failed to pursue seriously the recovery_of such amount after date indeed after mr trueheart's letter dated date there were no further demands made for the refund of the dollar_figure much less the commencement of any litigation at trial petitioner alleged that he made some telephone calls to mr trueheart concerning his claims however petitioner admitted that his telephone calls were unanswered and he did not persist in making contact with mr trueheart at trial petitioner also alleged that he had health problems that prevented him from actively pursuing his claim against mr suiter until despite these allegations petitioner was actively involved in the commercial real_estate market in indeed on his schedule c for that year petitioner deducted travel expense in the amount of dollar_figure thus we cannot credit petitioner's allegation that health problems prevented him from pursuing his claims against mr suiter in based on the foregoing we find that petitioner had no reasonable prospect of recovering the dollar_figure from mr suiter after we uphold respondent's determination that petitioner's loss from the transaction with mr suiter was not sustained in petitioner's loss is therefore not deductible in to reflect our disposition of the disputed issue decision will be entered for respondent
